Slip Op. 08 – 130

                            J U D G M E N T

              UNITED STATES COURT OF INTERNATIONAL TRADE

                Thomas J. Aquilino, Jr., Senior Judge

- - - - - - - - - - - - - - - - - - - x
                                      :
GERDAU AMERISTEEL U.S. INC. et al.,
                                      :
                          Plaintiffs,
                                      :
                 v.
                                      :       Court No. 01-00955
UNITED STATES INTERNATIONAL TRADE
COMMISSION,                           :

                            Defendant.    :

- - - - - - - - - - - - - - - - - - - x


          This case having commenced for judicial review of the

preliminary    determination   of   the   U.S.   International     Trade

Commission sub nom. Carbon and Certain Alloy Steel Wire Rod From
Brazil, Canada, Egypt, Germany, Indonesia, Mexico, Moldova, South

Africa, Trinidad and Tobago, Turkey, Ukraine, and Venezuela, 66

Fed.Reg. 54,539 (Oct. 29, 2001), that imports of indicated subject

merchandise from Egypt, South Africa and Venezuela allegedly sold

in the United States at less than fair value are negligible and

therefore that its investigations with regard to those countries be

terminated; and the court in slip opinion 02-59, 26 CIT 639, 244

F.Supp.2d 1349 (2002), having remanded that determination for

reconsideration; and the defendant having filed Views of the

Commission on Remand (Aug. 16, 2002) to the effect that
Court No. 01-00955                                          Page 2


     imports [of wire rod] from Egypt, South Africa and
     Venezuela are not negligible, and that there is a
     reasonable indication that an industry in the United
     States is materially injured by reason of imports of
     [wire rod] from Egypt, South Africa, and Venezuela that
     are allegedly sold in the United States at less than fair
     value[,]

which Views were affirmed in a final judgment pursuant to slip

opinion 02-113, 26 CIT 1131 (2002); and intervenor-defendants

having appealed therefrom to the U.S. Court of Appeals for the

Federal Circuit, which decided sub nom. Co-Steel Raritan, Inc. v.

Int’l Trade Comm’n, 357 F.3d 1294, 1317 (2004), to vacate that

judgment but also to remand for consideration whether the defendant

had erred in concluding that

     there was no reasonable indication that wire rod imports
     from Egypt, South Africa, and Venezuela would imminently
     exceed statutory negligibility levels, whether considered
     individually or collectively[;]

and the defendant having filed Views of the Commission (Sept. 9,

2005) to the effect that the subject imports from

     South Africa that are allegedly sold in the United States
     at less than fair value are negligible individually, and
     that subject imports from Egypt, South Africa and
     Venezuela that are allegedly sold in the United States at
     less than fair value are negligible in the aggregate, for
     purposes of our threat determinations[;]

and the court in slip opinion 07-7, 31 CIT ___ (Jan. 17, 2007),

having concluded that there was not a sustainable relationship

therein between the facts that the defendant finds on remand and
Court No. 01-00955                                                         Page 3


the result that it reaches, perhaps due, at least in part, to a

paucity     of   producer    data;    and   the    parties   having    thereupon

consented to further remand per slip opinion 07-165, 31 CIT ___

(Nov. 8, 2007); and the defendant having filed Views of the

Commission (Third Remand) (March 10, 2008) to the effect that the

subject imports from

        South Africa that are allegedly sold in the United States
        at less than fair value . . . are negligible
        individually, and that subject imports from Egypt, South
        Africa, and Venezuela are negligible in the aggregate,
        for purposes of our threat determinations[,]

which    Views   are   now   stated    to   be    based   upon   a   supplemented

administrative record; and the court having now reviewed this

record and finding substantial evidence thereon in support thereof,

it is

             ORDERED, ADJUDGED and DECREED that the Views of the

Commission (Third Remand) (March 10, 2008) be, and they hereby are,

affirmed.

Dated:     New York, New York
           November 25, 2008


                                            /s/ Thomas J. Aquilino, Jr.
                                                   Senior Judge